Citation Nr: 1625664	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-14 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for keloids of the chest, back, and right leg.

2.  Entitlement to service connection for non-keloid scars of the chest, back, and right leg.

3.  Entitlement to service connection for a skin rash.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  He served in the Republic of Vietnam from September 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran twice requested a Board hearing before a Veterans Law Judge: first, in the May 2012 substantive appeal (VA Form 9), he requested a Board hearing to be held at the local RO; then, in the January 2014 substantive appeal, he requested a Board videoconference hearing.  A Board videoconference hearing was subsequently scheduled to occur in April 2015.  Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review.  Thus, the hearing request is withdrawn.  

The Veteran's claims were last before the Board in June 2015 and were remanded for additional development.  For the reasons discussed below, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed the above-stated skin conditions as a result of exposure to Agent Orange while stationed in Vietnam.  In his May 2012 VA Form 9 appeal, the Veteran stated that within a year of discharge, he began developing keloids which a VA clinician has stated was due to Agent Orange exposure.  

As noted in the June 2015 Board decision, the Veteran is presumed to have had exposure to herbicides while on active duty service.

The following diseases are deemed associated with herbicide exposure, under current VA regulation: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  38 C.F.R. § 3.309(e).  Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In November 2015, the Veteran was afforded VA skin and scar examinations.  He was noted to have a diagnosis of keloid scars on the trunk and non-keloid scars on his bilateral lower extremities.  A date of diagnosis of "around 1968" was noted, presumably based on the Veteran's lay reports.  The VA examiner noted the presence of numerous hypertrophied keloid scars on the anterior and posterior trunk.  Also noted were more than 15 non-keloid type, hyperpigmented, round, flat scars on the right thigh.  The VA examiner stated there was no evidence in the VBMS file or currently on examination of any active skin rash.  The VA examiner stated that the round, flat, hyperpigmented scars could be the residuals of some type of skin rash; however, there was no documented diagnosis.

The VA examiner concluded it would be mere speculation to respond to questions of whether the Veteran's keloid and non-keloid scars manifested in service or were otherwise etiologically related to service.  In support of this assessment, the VA examiner stated he found no documentation in the Veteran's VBMS file that he had any type of skin lesions or surgery while in service.  Further, the Veteran did not have a disability manifested by his non-keloid scars, all his scars were covered, and there was no evidence of any skin rash.

The November 2015 VA examiner's opinion is inadequate because it did not consider the Veteran's lay statements regarding the onset of his skin conditions, particularly the Veteran's contentions that his skin conditions began within a year of discharge from active duty service and were due to Agent Orange exposure.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding inadequate a VA examiner's opinion that had relied exclusively on the absence of contemporaneous medical evidence and had "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven").

Further, while the Veteran stated that the round, flat, hyperpigmented scars could be the residuals of some type of skin rash, he did not provide any indication of whether the medical findings, coupled with the Veteran's lay statements asserting to the presence of skin rashes, amounts to a diagnosable medical condition.  

Because of these failings, there has not been compliance with the Board's prior remand directives, not even what could be considered acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Return the claims file to the examiner who conducted the Veteran's November 2015 VA scars and skin diseases examinations for a supplemental medical opinion on the etiology of the Veteran's skin conditions (or another appropriate opinion provider if the 2015 examiner is unavailable, with examination only if deemed necessary by the supplemental opinion provider).  The claims file, to include a copy of this Remand, must be made available to the opinion provider for review in connection with the exam.  The opinion provider is requested to address the following questions:

(a)  Please identify any diagnosable medical condition manifested by the Veteran's lay reports of skin rashes. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any such diagnosed medical condition manifested by the Veteran's lay reports of skin rashes had its onset in service or is otherwise related to active duty service, to include the Veteran's conceded exposure to Agent Orange while serving in Vietnam?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's diagnosed keloid scars on the trunk had its onset in service or is otherwise related to active duty service, to include the Veteran's conceded exposure to Agent Orange while serving in Vietnam?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's diagnosed non-keloid scars on his bilateral lower extremities had its onset in service or is otherwise related to active duty service, to include the Veteran's conceded exposure to Agent Orange while serving in Vietnam?

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




